


AMENDMENT AGREEMENT


The amendment agreement (this “Amendment Agreement”) is made and entered into
effective as of May 5, 2011, by and among Morgan Stanley Smith Barney TT II LLC,
a Delaware limited liability company (the “Trading Company”), Ceres Managed
Futures LLC, a Delaware limited liability company (the “Trading Manager”), and
Transtrend B.V., a Dutch limited liability company (the “Trading Advisor”).


WITNESSETH:


WHEREAS, the Trading Company, Demeter Management Corporation and the Trading
Advisor entered into an advisory agreement effective as of April 30, 2007 (the
“Agreement”); and


WHEREAS, Demeter Management Corporation was merged into Demeter Management LLC,
a Delaware limited liability company with Demeter Management LLC as the
surviving entity;


WHEREAS, pursuant to the establishment of the Morgan Stanley Smith Barney
Holdings LLC joint venture, Demeter Management LLC and Ceres Managed Futures LLC
were each contributed to such joint venture;


WHEREAS, subsequent to the establishment of the joint venture, Demeter
Management LLC was merged into Ceres Managed Futures LLC whereby Ceres Managed
Futures LLC became the Trading Manager;


WHEREAS, the parties hereto desire to enter into this Amendment Agreement in
order to amend the Agreement to reflect the above mergers and to amend the
Agreement in certain respects.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, the parties hereto do hereby agree as follows:




1.           Defined Terms.


Capitalized terms not otherwise defined in this Amendment Agreement shall have
the same respective meanings as set forth in the Agreement.


2.           Amendments to the Agreement.


(a)           Section 5(a)(i) of the Agreement is hereby deleted in its entirety
and the following new section 5(a)(i) is hereby inserted in place thereof:
 


 
 

--------------------------------------------------------------------------------

 
 
“(i)(A)                    The Trading Company shall pay the Trading Advisor a
monthly management fee based upon a percentage of the Assets as of the first day
of each month (the “Management Fee”) at the applicable rate set forth below;
 
(B) From and after the effective date of this Amendment Agreement through May
31, 2011, the rate of the Management Fee shall equal 1/12th of 2%;
 
(C) On and after June 1, 2011, if the Assets as of the first day of a month
are:  (i) less than $400,000,000, then the rate of the Management Fee shall
equal 1/12th of 2% for such month; and (ii) equal to or greater than
$400,000,000, then the rate of the Management Fee shall equal 1/12th of 1.75%
for such month; and
 
(D)  The Management Fee is payable in arrears within 30 Business Days of the end
of the month for which it was calculated.  For purposes of this Agreement,
“Business Day” shall mean any day on which the securities markets are open in
the United States; and”
 
(b)           Section 10(a)(iv) of the Agreement is hereby deleted in its
entirety and the following new Section 10(a)(iv) is inserted in place thereof:
 
“(iv) The Trading Manager is duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and is qualified to do business and is in good standing as a foreign entity in
each jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Trading Manager’s ability to perform its obligations
hereunder;”
 
(c)           Section 10(a) of the Agreement is hereby amended by deleting the
word “and” at the end of Section 10(a)(xii), by inserting a new Section
10(a)(xiii) as set forth below and by re-designating existing Section
10(a)(xiii) as Section 10(a)(xiv):
 
“(xiii)  The assets of the Trading Company do not and shall not constitute “plan
assets” for purposes of the U.S. Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the U.S. Internal Revenue Code of 1986, as
amended; and”
 
3.           Representations and Warranties.


Each party represents to the other parties that this Amendment Agreement has
been duly and validly executed, delivered and entered into by it and that this
Amendment Agreement constitutes a valid and binding agreement of it enforceable
against it in accordance with its terms.


4.           Entire Agreement.


Except as expressly amended by this Amendment Agreement, the Agreement remains
in full force and effect.
 
2

 
 
 

--------------------------------------------------------------------------------

 
5.           Counterparts.


This Amendment Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and the signature of any party to any counterpart
shall be deemed a signature to, and may be appended to, any other counterparts.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment Agreement
effective as of the date set forth above.




MORGAN STANLEY SMITH BARNEY TT II, LLC




By:  Ceres Managed Futures LLC
Its:  Trading Manager


By: _/s/ Walter Davis___                                                      
      Walter Davis, Chairman and President




CERES MANAGED FUTURES LLC




By:  Ceres Managed Futures LLC
Its:  Trading Manager


By: _/s/ Walter Davis___                                                      
      Walter Davis, Chairman and President




TRANSTREND B.V.




By: _/s/ J.P. A. van den
Broek                                                      
      J.P. A. van den Broek, Managing Director


 
By: _/s/ A.P. Honig___                                                      
      A.P. Honig, Executive Director


 


3

